Weight, J.,
concurring in part and dissenting in part. Along with the Chief Justice, I agree with the majority’s disposition of Lawrence Browning’s consortium claim, but disagree with the majority’s disposition of the plaintiffs’ negligent credentialing claims against St. Elizabeth Medical Center. Unlike the Chief Justice though, because I believe a negligent credentialing claim is necessarily grounded in negligence, I agree with the majority’s holding in paragraph three of the syllabus that “[a]n action against a hospital for bodily injury arising out of the negligent credentialing of a physician is subject to the two-year limitations period set forth in R.C. 2305.10.”
However, I find it completely unnecessary to create a new event, the “alerting event,” as the accrual date for the running of the statute of limitations. The “cognizable event” which we recognized in Allenius v. Thomas (1989), 42 Ohio St.3d 131, 538 N.E.2d 93, the event by which “ ‘the patient discovers, or, in the exercise of reasonable care and diligence should have discovered, the resulting injury,’ ” is the event which “placets] the patient on notice of the need to pursue his possible remedies.” Id. at 133, 538 N.E.2d at 95, and at syllabus (quoting, in part, Oliver v. Kaiser Community Health Found. [1983], 5 Ohio St.3d 111, 5 OBR 247, 449 N.E.2d 438, paragraph one of the syllabus). One of the “possible remedies” of which the plaintiff is on notice is a negligent credentialing claim.
I certainly agree with the majority that not every case of malpractice will give rise to a negligent credentialing claim. However, as the Chief Justice points out, every negligent credentialing claim will by necessity arise out of a malpractice claim because the plaintiff must have been injured by the hospital’s actions in negligently credentialing the physician in question. Therefore, it seems to me that the cognizable event which is the accrual date for a malpractice action is the same point in time at which, as the majority writes, the “plaintiff discovers or, through the exercise of reasonable diligence, should have discovered some definitive information that would reasonably warrant investigation of the hospital’s credentialing practices.” (Emphasis added.)
I disagree with the majority that use of this cognizable event to trigger the statute of limitations for a negligent credentialing claim will “encourage baseless claims of negligent credentialing and a hospital would be named in nearly every lawsuit involving the malpractice of a physician.” The majority *573overlooks the fact that the malpractice action has a one-year limitations period while the negligent credentialing claim will have a two-year limitations period. This allows plaintiffs additional time to investigate whether the injury caused by the malpractice was a result of the hospital’s negligent credentialing of the physician.
My view of the record is that the “cognizable event” as to both appellees with respect to the hospital took place at a far earlier time than the television show described by the majority. Accordingly, I would remand the matter to the trial court to determine the precise time frames involved.